DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 1/4/22 is acknowledged.  Accordingly, clams 6-29 have been withdrawn

Information Disclosure Statement
The information disclosure statement filed 1/29/20 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it includes the term “comprising” which legal phraseology used in patent claims.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: para. [0004], line 1, “It” should read --It is--; para. [0004], line 1, “renasfer” perhaps should read --transfer--; and in paras. [0017 and 0019], Applicants define the patient’s skin (400) as a component of the wound dressing systems (500) and (900), respectively; and the dashed line indented in para. [0020] is not shown in the figures.  Appropriate correction is required.

Claim Objections
Claim 1 IS objected to because of the following informalities:  Claim 1, line 10, “integrated” should be --are integrated--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claims 1-4, the recitations of “about” in lines 7-9 renders the claim indefinite in that the approximate measurement of about is not intuitive and can reasonably lead to different results given that Applicants have not clearly set forth in the disclosure the range encompassed by “about”.
Remaining claim 5 is necessarily rejected by virtue of its dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being obvious over U.S Patent Application Publication No. 2018/0290425 (“Mondal et al.”) in view of U.S. Patent Application Publication No. 2016/0051413 (“Moreland et al.”).
The applied reference has a common in with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  As regards claim 1, Mondal et al. discloses a multi-ply knit surface fabric having an upper surface (shown in Fig. 3) and lower surface (shown Fig. 5) and having a length and width (the fabric inherently has a length and a width), wherein the fabric 
Mondal et al. also discloses the multi-ply knit fabric is used to create clothing and other garments such as socks (see paras. [0029-0030]), but fails to disclose the multi-ply knit fabric is used to create a wound dressing comprising a composition comprising at least one silver ion-containing compound on at least the upper surface of the multi-ply knit fabric, and wherein the fabric is sterilized.
However, Moreland et al. teaches it is known to construct wound bandages/dressings in the form of a foot wrap from multi-layer knit fabric, wherein each layer has layer comprising a composition containing silver ions in order to render the layers anti-microbial (see paras. [0017] and [0028-0029]).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have used the multi-layer knit fabric of Mondal et al. in the 
It would have been further obvious to one having ordinary skill in the art to add a silver composition such as silver-zinc and silver-copper zeolites to the yarns in each layer of the multi-ply knit fabric in order to promote wound healing and to promote an antiseptic environment (see para. [0029], lines 1-7 of Moreland et al.).
While Moreland et al. fails to teach the wrap is sterilized, it would have been prima facie obvious to one having ordinary skill in the art to have sterilized Moreland et al. and the modified device of Mondal et al. in order to rid the devices from bacteria prior to use.
As regards claim 2, modified Mondal et al. discloses the wound dressing of claim 1, wherein the fabric comprises less than about 50 % by weight PTFE yarns (see para. [0028], lines 4-6).
As regards claim 3, modified Mondal et al. discloses the wound dressing of claim 1, wherein the second knit ply comprises at least about 90 % by weight PTFE yarns (see para. [0028], lines 11-13).
As regards claim 4, modified Mondal et al. discloses the wound dressing of claim 1, wherein the PTFE yarns comprise a density of about 2.15 to 2.25 g/cm%, a 
As regards claim 5, modified Mondal et al. discloses the wound dressing of claim 1, wherein the at least one silver ion-containing compound is selected from the group consisting of silver ion exchange materials (constituted by silver-zinc or silver-zeolites discussed in the rejection of  claim 1 above), silver particles, silver salts, silver glass, and mixtures thereof.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). \
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 10,472,748 (“the ‘748 patent”) in view of U.S. Patent Application Publication No. 2016/0051413 (“Moreland et al.”)
With respect to instant claim 1, claim 1 of the ‘748 patent recites a multi-ply knit fabric having an upper and lower surface (claim 1, lines 1-2) and a length and width (the fabric inherently has a length and a width), wherein the fabric comprises (claim 1, line 2): a first knit ply comprising a plurality of first yarns, wherein the first knit ply forms the upper surface of the fabric (claim 1, lines 3-5); a second knit ply comprising a plurality of polytetrafluoroethylene (PTFE) yarns, wherein the PTFE yarns have a density of about 2 to 2.3 g/cm, a transmission in the IR region of 8-10 um at least about 40%, and a thermal conductivity of at least about 0.2 W/(m.K), wherein the second knit ply forms the lower surface of the fabric (claim 1, lines 6-11); wherein the first ply and the second ply integrated through combined portions formed by at least one method selected from the group consisting of interlacing first yarns among the PTFE yarns of the second knit ply, interlacing PTFE yarns among the first yarns of the first knit ply, and interlacing a plurality of third yarns among the first yarns of the first knit ply and the PTFE yarns of the second knit ply (claim 1, lines 12-19).
Claim 1 of the ‘748 patent fails to recite the multi-ply knit fabric is used to create a wound dressing comprising a composition comprising at least one silver ion-containing compound on at least the upper surface of the multi-ply knit fabric, and wherein the fabric is sterilized.
However, Moreland et al. teaches it is known to construct wound bandages/dressings in the form of a foot wrap from multi-layer knit fabric, wherein each layer has layer comprising a composition containing silver ions in order to render the layers anti-microbial (see paras. [0017] and [0028-0029]).  As such, it would have been obvious to one having ordinary skill in the art to have used the multi-layer knit fabric of claim 1 of the ‘748 patent in the construction of a wound bandage/dressing in the form of a foot wrap for use on wounds such as ulcers and burns, in order to distribute thermal energy from the body throughout the surface of the fabric (see Moreland et al. para. [0011], lines 15-18), thereby creating a more efficient heat loss from the body to the environment (see Mondal et al. para. [0012], lines 1-4), and to provide a layer next to the wound or ulcer, such as PTFE, having a low coefficient of friction, to provide more comfort to the user (see para. [0011], lines 27-29).  
It would have been further obvious to one having ordinary skill in the art to add a silver composition such as silver-zinc and silver-copper zeolites to the yarns in each layer of the multi-ply knit fabric in order to promote wound healing and to promote an antiseptic environment (see para. [0029], lines 1-7 of Moreland et al.).
While Moreland et al. fails to teach the wrap is sterilized, it would have been prima facie obvious to one having ordinary skill in the art to have sterilized Moreland et al. and the modified device of claim 1 of the ‘748 patent in order to rid the devices from bacteria prior to use.
With respect to instant claim 2, modified claim 1 of the ‘748 patent provides patent coverage for the  wound dressing of claim 1, wherein the fabric comprises less than about 50 % by weight PTFE yarns (see claim 4 of the ‘748 patent).
With respect to instant claim 3, modified claim 1 of the ‘748 patent provides patent coverage for the wound dressing of claim 1, wherein the second knit ply comprises at least about 90 % by weight PTFE yarns (see claim 5 of the ‘748 patent).
With respect to instant claim 4, modified claim 1 of the ‘748 patent provides patent coverage for the wound dressing of claim 1, wherein the PTFE yarns comprise a density of about 2.15 to 2.25 g/cm%, a transmission in the IR region of 8-10 um at least about 60%, and a thermal conductivity of at least about 0.23 W/(m.K) (see claims 6-8 of the ‘748 patent).
With respect to instant claim 5, the modified claim 1 of the ‘748 patent fails recite
wherein the at least one silver ion-containing compound is selected from the group consisting of silver ion exchange materials, silver particles, silver salts, silver glass, and mixtures thereof.  However, modified claim 1 provides patented coverage for silver ion exchange materials, note teaching of silver-zinc or silver-zeolites discussed in the rejection of claim 1 above.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of copending Application No. 16/580,417 (“the ‘417 application”) in view of U.S. Patent Application Publication No. 2016/0051413 (“Moreland et al.”). 
This is a provisional nonstatutory double patenting rejection.
With respect to instant claim 1, claim 1 of the ‘417 application recites a multi-ply knit fabric having an upper and lower surface and a length and width (claim 1, lines 4-5) the fabric inherently has a length and a width), wherein the fabric comprises (claim 1, 
Claim 1 of the ‘417 application fails to recite the multi-ply knit fabric is used to create a wound dressing comprising composition comprising at least one silver ion-containing compound on at least the upper surface of the multi-ply knit fabric, and wherein the fabric is sterilized.
However, Moreland et al. teaches it is known to construct a wound bandage/dressing such as a foot wrap from multi-layer knit fabric, wherein each layer has layer comprising a composition containing silver ions in order to render the layers anti-microbial (see paras. [0017] and [0028-0029]).  As such, it would have been obvious to one having ordinary skill in the art to have used the multi-layer knit fabric of claim 1 of the ‘417 application in the construction of a wound bandage/dressing form of a foot wrap for use on wounds such as ulcers and burns, in order to distribute thermal energy from the body throughout the surface of the fabric (see Moreland et al. para. 
It would have been further obvious to one having ordinary skill in the art to add a silver composition such as silver-zinc and silver-copper zeolites to the yarns in each layer of the multi-ply knit fabric in order to promote wound healing and to promote an antiseptic environment (see para. [0029], lines 1-7 of Moreland et al.).
While Moreland et al. fails to teach the wrap is sterilized, it would have been prima facie obvious to one having ordinary skill in the art to have sterilized Moreland et al. and the modified device of claim 1 of the ‘417 application in order to rid the devices from bacteria prior to use.
With respect to instant claim 2, modified claim 1 of the ‘417 application provides patent coverage for the  wound dressing of claim 1, wherein the fabric comprises less than about 50 % by weight PTFE yarns (see claim 4 of ‘417 application).
With respect to instant claim 3, modified claim 1 of ‘417 application provides patent coverage for the wound dressing of claim 1, wherein the second knit ply comprises at least about 90 % by weight PTFE yarns (see claim 5 of ‘417 application).
With respect to instant claim 4, modified claim 1 of ‘417 application provides patent coverage for the wound dressing of claim 1, wherein the PTFE yarns comprise a density of about 2.15 to 2.25 g/cm%, a transmission in the IR region of 8-10 um at least about 60%, and a thermal conductivity of at least about 0.23 W/(m.K) (see claims 6-8 of ‘417 application).
With respect to instant claim 5, the modified claim 1 of ‘417 application fails recite
wherein the at least one silver ion-containing compound is selected from the group consisting of silver ion exchange materials, silver particles, silver salts, silver glass, and mixtures thereof.  However, modified claim 1 provides patented coverage for silver ion exchange materials, note teaching of silver-zinc or silver-zeolites discussed in the rejection of claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2019/0110471 to Kim et al. discloses antimicrobial fabric assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786